CHURCHILL, J.
Heard on demurrer to declaration.
The action is one of case for false warrant.
The first count of the declaration sets out in substance that the Providence Land Company, Incorporated, of which the defendants were officers or directors, conveyed a certain tract of land to the plaintiff with a covenant against encumbrances, but that at the time of such conveyance the property was encumbered by a mortgage, which fact was well known to *208the defendants and each of them, and that the mortgage was subsequently foreclosed.
For plaintiff: John J. Mee.
For defendant: Edward M. Sullivan, J. Raymond Dubee.
The second and third counts set forth in similar phraseology conveyances of other tracts on different dates.
It is true that an action of case for false warranty is given by Chap. 297, Sec. 14, General Laws 1923, where land is conveyed subject to an encumbrance with a covenant against encumbrances, but the remedy runs against the party making the conveyance. Manifestly the case made by the declaration is not within this statute.
The facts set forth in the declaration do not connect the defendants with the corporate action of conveyance sufficiently to make them liable for false warranty.
Demurrer to each count of the declaration is sustained.